THOMPSON, Judge,
concurring in the result only.
I disagree with much of the rationale behind the main opinion; however, I do agree that this case has been and continues to be factually and procedurally perplexing. It arises out of a set of facts that produces what I sincerely hope is an anomaly among dependency cases. Changes implemented by the Department of Human Resources in the foster-care system have served to alleviate many of the conditions that produced this heart-wrenching matter. Although I concur with the ultimate result reached in the main opinion, I do so only on the basis of the unique facts and circumstances presented in this case. Additionally, I do not agree with the conclusion reached in the special concurrence that the application of the best-interest standard necessarily mandates the return of the child to the foster mother.
PITTMAN, J., concurs.